DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 36-43 are no longer rejected under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 29-30, 33-35, 37, 40-42, and 46 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by BAE (KR 101368675 B1).
As to claim 29, BAE teaches a method for performing maintenance on an blade of a wind turbine (¶0024 of the machine translation teaches the apparatus (100) is used for blade maintenance.), the method comprising: stretching at least one rope over the blade of a wind turbine (Figure 1 teaches at least one rope (W1) that is stretched above the portion of the blade (5) being worked on.); attaching a device for performing maintenance on the blade of a wind turbine onto the blade of a wind turbine (Figure 5 teaches the device (100) is attached to the blade of a wind turbine (5).), comprising connecting the at least one rope to the device (figure 1 teaches the first rope (W1) is attached to the device (100).), fixing at least two ropes different from the at least one rope to the device (Figure 1 teaches at least two ropes (W2) that are separate from the first rope (W1) that are attached to the device from below.), and attaching the device onto the blade of a wind turbine while using the at least two ropes to control a posture of the device (Figure 1 and ¶0026 teach the lower wires (W2) are attached to the apparatus (100) and provide stable operation of the apparatus (100).  Since the wires (W2) are consistently attached to the device while it ascends the tower, they are attached at the blade tip attachment point.); moving the device on the blade of a wind turbine along a direction in which the at least one rope is stretched; and performing, by the device maintenance on the blade of a wind turbine during movement of the device along the direction in which the at least one rope is stretched (¶0024 teaches the device performs maintenance operations while elevating in the longitudinal direction of the tower.); wherein the at least two ropes are used to control the posture of the device by adjusting at least an angle of the at least two ropes. (BAE, ¶ 0026 teaches that the lower fixing device (9) is movable.  Figure 1 teaches the wires (W2) attach to the lower fixing devices (9, 9a) and that two of the wires are at an angle. Since the fixing device (9) is movable, and wires (W2) are already at an angle in Figure 1, and further movement changes the angle of the wires/ropes. ¶ 0026 further elaborates that the “six-degree-of-freedom exercise” causes the stable operation of the blade management apparatus (100).)

As to claim 30, BAE teaches the method of claim 29, wherein moving the device comprises moving the device along an inclined surface of the blade of a wind turbine. (BAE, Figure 1 teaches the device (100) is used along an inclined surface of the blade.)

As to claim 33, BAE teaches the method of claim 29, wherein using the at least two ropes to control a posture of the device is performed by a movable robot. (BAE, Paragraph 0026 teach that the device for controlling the wires is movable along the tower to enable six degree of freedom movement of the posture wires.)

As to claim 34, BAE teaches the method of claim 33, wherein using the at least two ropes to control a posture of the device is performed by the movable robot, which holds the at least two ropes, moving on the ground. (BAE, Paragraph 0026 teach that the device for controlling the wires is movable along the tower to enable six degree of freedom movement of the posture wires. Figure 1 shows the device is on the ground.)

As to claim 35, BAE teaches the method of claim 29, wherein each step of the method is performed by a robot. (BAE, ¶0033 teaches that the device (70) has a robot (72) that controls the operations of the device. ¶0034 teaches the control device (72) is used for driving of the robot.  ¶0024 teaches that the operation of the device is to perform a maintenance method on the blade (5).)

As to claim 37, BAE teaches the method of claim 30, wherein: at least one rope stretched over the blade of a wind turbine is two ropes (BAE, Figure 1 teaches the use of two ropes (W1).); and the device comprises two winches which wind the two ropes stretched over the blade of the wind turbine, on both sides of the device. (BAE, Figures 5 and 6 teach the lifting apparatus (110) that comprises winches (30) on each side of the device (100).)

As to claim 40, BAE teaches the method of claim 33, wherein: at least one rope stretched over the blade of a wind turbine is two ropes (BAE, Figure 1 teaches the use of two ropes (W1).); and the device comprises two winches which wind the two ropes stretched over the blade of the wind turbine, on both sides of the device. (BAE, Figures 5 and 6 teach the lifting apparatus (110) that comprises winches (30) on each side of the device (100).)

As to claim 41, BAE teaches the method of claim 34, wherein: at least one rope stretched over the blade of a wind turbine is two ropes (BAE, Figure 1 teaches the use of two ropes (W1).); and the device comprises two winches which wind the two ropes stretched over the blade of the wind turbine, on both sides of the device. (BAE, Figures 5 and 6 teach the lifting apparatus (110) that comprises winches (30) on each side of the device (100).)

As to claim 42, BAE teaches the method of claim 35, wherein: at least one rope stretched over the blade of a wind turbine is two ropes (Bae, Figure 1 teaches the use of two ropes (W1).); and the device comprises two winches which wind the two ropes stretched over the blade of the wind turbine, on both sides of the device. (Bae, Figures 5 and 6 teach the lifting apparatus (110) that comprises winches (30) on each side of the device (100).) 

As to claim 46, BAE teaches a method for operating a robot (Figure 1, Item 100), wherein at least one first rope is connected to the robot and at least two second ropes different from the first rope are fixed to the robot (Figure 1 teaches at least one rope (W1) and at least two ropes (W2) connected the robot (100).), the at least two ropes extending in a different direction from the at least one rope, the method comprising: moving the robot along a direction in which the at least one first rope extends (¶ 0024 teaches the device (100) is raised while performing maintenance on the blade.);  and using the at least two second ropes to control a posture of the robot by adjusting at least an angle or a tension of the at least two second ropes; (BAE, ¶ 0026 teaches that the lower fixing device (9) is movable.  Figure 1 teaches the wires (W2) attach to the lower fixing devices (9, 9a) and that two of the wires are at an angle. Since the fixing device (9) is movable, and wires (W2) are already at an angle in Figure 1, and further movement changes the angle of the wires/ropes. ¶0026 further elaborates that the “six-degree-of-freedom exercise” causes the stable operation of the blade management apparatus (100).) and attaching the robot onto a blade of a wind turbine. (Figure 5 teaches the device (100) is attached to the blade of a wind turbine (5).)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The amendment to claims 29 and 46 have required a new interpretation of the independent claims.  A new rejection is presented below.
Claims 29, 32, 36, 39, and 46 are rejected under 35 U.S.C. 103 as being unpatentable over HULSART (SE 536574 C2) in view of GALLEGOS (US 20100018551 A1).
Line #s cited in the rejections based on HULSART refer to the lines of the machine translation.
As to claim 29, HULSART teaches a method for performing maintenance on an blade of a wind turbine (Lines 48-49 teach the device is for performing maintenance on a rotor blade.) , the method comprising: stretching at least one rope over the blade of a wind turbine (Figures 1 and 2, along with Lines 245-246 teach that the belt (interpreted as an analogous rope) is dropped  from each side of the nacelle, which is the part above the blade.); attaching a device for performing maintenance on the blade of a wind turbine onto the blade of a wind turbine (Figure 1 and Lines 261-262 teach the device (1) is lifted along the wind turbine. Lines 273-274 teach that the device is mounted to the blade.), comprising connecting the at least one rope to the device (Figure 2 teaches the belts (50) are attached to the device (1) via lifting devices (5).), fixing at least two ropes different from the at least one rope to the device (Figures 1 and 2 teach additional ropes (6A/6B) that are attached to the device (1).), and placing the device onto the blade of a wind turbine while using the at least two ropes to control (Lines 273-275 teach that the operators pull/guide the ropes (6A/6B) in order to place the platform in the correct position.); moving the device on the blade of a wind turbine along a direction in which the at least one rope is stretched; and performing, by the device maintenance on the blade of a wind turbine during movement of the device along the direction in which the at least one rope is stretched (Lines 287-296 teach that the device has a functional unit (2) that performs the washing of the blade (8) as the device travels upward vertically.); wherein the at least two ropes are used to control the posture of the device by adjusting at least an angle of the at least two ropes. (Figure 1 teaches the guide ropes (6A/6B) extend at an angle from the device (1).  Lines 273-275 teach that the operators pull/guide the ropes (6A/6B) in order to place the platform in the correct position.  Pulling/Guiding of the ropes indicates a movement of the ropes, and when they are at an angle already, there will be an angular adjustment associated with the movement.  Lines 142-144 teach the guiding of the frame (10) from “ground level”, which is interpreted as being on a different level from the frame during the guiding.)
HULSART does not explicitly disclose attaching the device onto a blade of a wind turbine.  HULSART does disclose (Line 276) that the functional unit “grips” the wing tip.  Applicant’s attachment however, is in the form of a movable frame member that uses wheels that contact the blade surface. (See Figure 5B for attachment means (130), wheel (123), and frame members (132, 133).  ¶0111-0115 of PGPUB US 20210107036 A1 teach the “attachment” is a contact of the wheels on the blade surface.)
However, GALLEGOS teaches attachment means that attach the device onto a blade of a wind turbine. (Figure 3 teaches a tower washing system (10) that surrounds a surface of a wind turbine (See Figure 1) that has attachment means (Figure 3, Item 56, wheels) that contact the wind turbine surface during cleaning.  Figure 3 shows these wheels are attached to frame members of the washing system (10). ¶0018 teaches the wheels are adjustable, similar to applicant’s attachment means.)
One of ordinary skill in the art would have been motivated to combine the attachment means consisting of a frame member and wheels of GALLEGOS with the washing system frame of HULSART in order to maintain contact with the tower surface and promote smooth lifting and lowering operation. (GALLEGOS ¶0018)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to combine the attachment means consisting of a frame member and wheels of GALLEGOS with the washing system frame of HULSART because it has been held to be prima facie obvious to combine prior art elements according to known methods to yield predictable results. See MPEP 2143 (I)(A).

As to claim 32, HULSART in view of GALLEGOS teaches the method of claim 29, wherein using the at least two ropes to control a posture of the device is performed by a worker. (HULSART Lines 273-274 teach that two operators perform the handling of the ropes (6A/6B).)

As to claim 36, HULSART in view of GALLEGOS teaches the method of claim 29, wherein: at least one rope stretched over the blade of a wind turbine is two ropes (HULSART Figure 2 teaches two belts (interpreted as ropes) (50) that are used to hoist the device (1).) ; and the device comprises two winches which wind the two ropes stretched over the blade of the wind turbine, on both sides of the device. (HULSART Figure 2 teaches two lifting devices (5) on either side of the device (1).)

As to claim 39, HULSART in view of GALLEGOS teaches the method of claim 32, wherein: at least one rope stretched over the blade of a wind turbine is two ropes (HULSART Figure 2 teaches two belts (interpreted as ropes) (50) that are used to hoist the device (1).) ; and the device comprises two winches which wind the two ropes stretched over the blade of the wind turbine, on both sides of the device. (HULSART Figure 2 teaches two lifting devices (5) on either side of the device (1).)

As to claim 46, HULSART teaches a method for operating a robot, wherein at least one first rope is connected to the robot and at least two second ropes different from the first rope are fixed to the robot (Figures 1 and 2 teach at least one first rope (50) and at least two second ropes (6A/6B) connected to the device (1).  Lines 166 teaches the device (1) includes a functional unit (2) that includes a camcorder (21), microwave generator (22) and radar (23).  Line 157 teaches that the device has a control unit (3).  Lines 211-216 teach the use of a microprocessor that controls arms and liquid nozzles.  The combination of the automated elements of the device (1) results in it being interpreted as a robot.), the at least two ropes extending in a different direction from the at least one rope (Figure 2 teaches the ropes (50) and ropes (6A/6B) extend in opposite directions.), the method comprising: moving the robot along a direction in which the at least one first rope extends (Lines 287-296 teach that the device has a functional unit (2) that performs the washing of the blade (8) as the device travels upward vertically.); and using the at least two second ropes to control a posture of the robot by adjusting at least an angle of the at least two second ropes. (Figure 1 teaches the guide ropes (6A/6B) extend at an angle from the device (1).  Lines 273-275 teach that the operators pull/guide the ropes (6A/6B) in order to place the platform in the correct position.  Pulling/Guiding of the ropes indicates a movement of the ropes, and when they are at an angle already, there will be an angular adjustment associated with the movement.)
HULSART does not explicitly disclose attaching the robot onto a blade of a wind turbine.  HULSART does disclose (Line 276) that the functional unit “grips” the wing tip.  Applicant’s attachment however, is in the form of a movable frame member that uses wheels that contact the blade surface. (See Figure 5B for attachment means (130), wheel (123), and frame members (132, 133).  ¶0111-0115 of PGPUB US 20210107036 A1 teach the “attachment” is a contact of the wheels on the blade surface.)
However, GALLEGOS teaches attachment means that attach the device onto a blade of a wind turbine. (Figure 3 teaches a tower washing system (10) that surrounds a surface of a wind turbine (See Figure 1) that has attachment means (Figure 3, Item 56, wheels) that contact the wind turbine surface during cleaning.  Figure 3 shows these wheels are attached to frame members of the washing system (10). ¶0018 teaches the wheels are adjustable, similar to applicant’s attachment means.)
One of ordinary skill in the art would have been motivated to combine the attachment means consisting of a frame member and wheels of GALLEGOS with the washing system frame of HULSART in order to maintain contact with the tower surface and promote smooth lifting and lowering operation. (GALLEGOS ¶0018)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to combine the attachment means consisting of a frame member and wheels of GALLEGOS with the washing system frame of HULSART because it has been held to be prima facie obvious to combine prior art elements according to known methods to yield predictable results. See MPEP 2143 (I)(A).

Claims 29, 31, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over JENSEN (US20110318496) in view of BAE (KR101368675).
As to claim 29, JENSEN teaches a method for performing maintenance on an blade of a wind turbine, the method comprising: stretching at least one rope over the blade of a wind turbine (Figure 4 teaches a rope (250a) that is stretched over an blade of a wind turbine (202) that connects to a maintenance device (210).); attaching a device for performing maintenance on the blade of a wind turbine onto the blade of a wind turbine (Figure 2 teaches the maintenance device (10) is attached to the blade of a wind turbine (2).), comprising connecting the at least one rope to the device (Figure 1 teaches at least one rope (50a) that is attached to the device (10).),  and attaching the device onto the blade of a wind turbine (Figure 1 teaches the device (10) is attached to the blade of a wind turbine (2) via a mobility component (60).); moving the device on the blade of a wind turbine along a direction in which the at least one rope is stretched; performing, by the device maintenance on the blade of a wind turbine during movement of the device along the direction in which the at least one rope is stretched. (¶ 0028 teaches the device (10) moves up and down the blade (2) while cleaning.)
JENSEN does not explicitly disclose attaching at least two ropes different from the at least one rope to the device and using the at least two ropes to control a posture of the device and wherein the at least two ropes are used to control the posture of the device by adjusting at least an angle of the at least two ropes.
However, BAE teaches attaching at least two ropes different form the at least one rope to the device and using the at least two ropes to control a posture of the device. (Figure 1 teaches wires (W2) attached to the device (100).  ¶ 0026 of the machine translation teaches the wires can be used for stable management of the apparatus.) and wherein the at least two ropes are used to control the posture of the device by adjusting at least an angle of the at least two ropes. (BAE, ¶ 0026 teaches that the lower fixing device (9) is movable.  Figure 1 teaches the wires (W2) attach to the lower fixing devices (9, 9a) and that two of the wires are at an angle. Since the fixing device (9) is movable, and wires (W2) are already at an angle in Figure 1, and further movement changes the angle of the wires/ropes. ¶ 0026 further elaborates that the “six-degree-of-freedom exercise” causes the stable operation of the blade management apparatus (100).)
One of ordinary skill in the art would have been motivated to apply the known stabilizing wire technique of BAE with the blade cleaning method of JENSEN in order to allow for six degrees of freedom and stabilize the apparatus during operation.  (BAE, Paragraph 0026)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known stabilizing wire technique of BAE with the blade cleaning method of JENSEN because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

As to claim 31, JENSEN in view of BAE teaches the method of claim 29, wherein: moving the device comprises moving the device on the blade of a wind turbine in a first direction along the direction in which the at least one rope is stretched, and moving the device on the blade of a wind turbine in a second direction different from the first direction along the direction in which the at least one rope is stretched (JENSEN, ¶0028 teaches the device (10) moves up and down the blade (2) while cleaning.), and performing maintenance comprises performing by the device first maintenance during movement of the device in the first direction, and performing by the device second maintenance different from the first maintenance during movement of the device in the second direction. (JENSEN, ¶0049 teaches that the apparatus (10) has sprayers (30) that perform separate actions in the upward and downward directions of travel.)

As to claim 38, JENSEN in view of BAE teaches the method of claim 31, wherein: at least one rope stretched over the blade of a wind turbine is two ropes (BAE, Figure 1 teaches the use of two ropes (W1).); and the device comprises two winches which wind the two ropes stretched over the blade of the wind turbine, on both sides of the device. (BAE, Figures 5 and 6 teach the lifting apparatus (110) that comprises winches (30) on each side of the device (100).)

Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over JENSEN in view of BAE as applied to claim 36 above, and further in view of REED (US20100139062).
As to claim 43, JENSEN in view of BAE teaches the method of claim 36 wherein two ropes are wound by two winches. (BAE, Figures 5 and 6 teach the lifting apparatus (110) that comprises winches (30) on each side of the device (100).)
JENSEN in view of BAE does not explicitly disclose that the two winches have a first mode in which the two winches are independently controlled and a second mode in which the two winches are controlled in synchronization; connecting the two ropes stretched over the blade of the wind turbine to the device comprises actuating the two winches in the first mode; and moving the device comprises actuating the two winches in the second mode.
However, REED teaches two lifting winches (Figure 7 teaches two winches (60) that control the reeling of a wire (50) that passes over the nacelle (35) to hoist an blade of a wind turbine.) that have a first mode in which the two winches are independently controlled and a second mode in which the two winches are controlled in synchronization; connecting the two ropes stretched over the blade of the wind turbine to the device comprises actuating the two winches in the first mode; and moving the device comprises actuating the two winches in the second mode. (Paragraph 0037 teaches the operators of the winches take up slack in the two wires during the “first mode” action.  Paragraph 0038 teaches the winches operate in a simultaneous and coordinated operation during the lowering of the blade of a wind turbine.)
One of ordinary skill in the art would have been motivated to apply the known two mode technique of winch operation from REED to the winch operation method of BAE in order to maintain level control over the blade of a wind turbine (REED, Paragraph 0037) during operation.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known two mode technique of winch operation from REED to the winch operation method of BAE because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

Response to Arguments
Applicant's arguments filed 04 February 2022 regarding the “attaching the device to the blade” disclosure in HULSART have been fully considered but they are not persuasive.
Applicant states that HULSART does not disclose the limitation “attaching a device for performing maintenance on the blade of the wind turbine onto the blade of the wind turbine”, and cites Lines 258-285 where HULSART states that the nozzles grip the wingtip as evidence.
Examiner respectfully asserts that applicant’s support for “attachment” is a movable frame that has wheels on it that contact the surface (or grip) via movement of the frame members. (See Figure 5B for attachment means (130), wheel (123), and frame members (132, 133).  ¶0111-0115 of PGPUB US 20210107036 A1 teach the “attachment” is a contact of the wheels on the blade surface.) As such, the support for attachment is not a fixing or fastening (such as with a bolt, suction cup, or magnetic (if applicable) connection), it is a gripping of the wind turbine blade with the frame members.  As such, Examiner asserts that the liquid nozzles “gripping” the wing tip in the machine translation (and shown in Figures 3-4 of HULSART as the nozzles surround the blade) is sufficient to anticipate applicant’s claimed attaching.
In order to expedite prosecution, a new rejection is presented above using movable frame/wheel structure from GALLEGOS.

Applicant's arguments filed 04 February 2022 regarding the “controlling the posture of the device” disclosure in HULSART have been fully considered but they are not persuasive.
Applicant states that “the guide lines 6A, 6B of Hulsart do not exert any forces that can be considered as forces that "control" the posture of platform 1, and thus, Hulsart does not disclose or render obvious the element: "the at least two ropes are used to control the posture of the device."”
Examiner respectfully disagrees.  The machine translation provides teachings of guiding the platform using the guide lines (Lines 113-114), calls them guiding means (Line 142), and states that they can be used to guide the platform with respect to its position by pulling from ground level (Lines 143-144).  All of these disclosures point to the lines being used to control the platform using the two guide lines.  Since the guide lines are on either side of the frame, and the translation states that they are used to guide the platform with respect to its position, it is interpreted that they are used to control the posture either during placement of the wing tip or during the processing of the blade.
Applicant additionally states “Hulsart fails to recognize any problem related to disturbances, such a strong wind (see, e.g., paragraphs [0051] and [0131] of the specification) that could affect the posture of the device”
Currently the claim does not state that the controlling of the posture is during strong winds or disturbances.  Claims 29 and 46 do not currently disclose when or why the posture is being controlled, only that the at least two (second) .

Applicant's arguments filed 04 February 2022 regarding the “Examiner’s misinterpretation regarding movement of the lower fixing device 9 is mistaken” and “the proper interpretation regarding movement of the lower fixing device” have been fully considered but they are not persuasive.
Applicant asserts that the interpretation of the fixing device (9) of BAE is improper, and states that the proper interpretation is “(a) the lower fixing device 9 is manufactured in a form that can be moved (e.g., a box that can be placed (moved) in certain locations as shown in FIG. 1), (b) the platform that holds the lower fixing device 9 is set up at a fixed location along the tower by 4 wires, and (c) the lower fixing device 9 is placed on the platform prior to the operation of the maintenance, and remains stationary at said platform during operation of the maintenance, such that the wires W2 can provide stability to the apparatus.”
Examiner respectfully disagrees in light of the teachings of BAE, ¶0026.  The paragraph states that the fixing device (9) is movable along the tower.  Figure 1 shows that there is a track that the fixing device (9) is based on that extends substantially perpendicular to the tower.  The track is not a ring around the tower, or a track up the vertical height of the tower.  Thus, this disclosure is interpreted as the device is movable in a substantially perpendicular direction in relation the vertical axis of the tower.  Additionally, the blade management 

Applicant's arguments filed 04 February 2022 regarding the combination of JENSEN and BAE have been reviewed and are not convincing.
Applicant relies on the arguments against BAE, as such a response to this argument is presented above in relation to BAE.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the PTO-892 Notice of References Cited Form.
US 20120168252 A1 teaches a blade crawling device that uses two ropes above and below to control the ascent and descent of the device.  (See Figure 8)
US 10161389 teaches a blade crawling device that uses two ropes above and one below to control the ascent and descent of the device. (See Figures 31-32)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WAYNE HOTCHKISS whose telephone number is (571)272-3854.  The examiner can normally be reached on MONDAY-FRIDAY from 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL W HOTCHKISS/Examiner, Art Unit 3726                                                                                                                                                                                                        
/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        9 March 2022